Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed 10 August 2022 has been entered. Claims 1 and 10 – 14 have been amended. Claims 18 and 19 have been added.  Claims 1 – 19 are pending in the application.
Claim Objections
Response to Arguments
The objection to Claim 10 is withdrawn in light of the amendment to the claim.
Applicant’s arguments regarding the drawing objection are not persuasive. Drawings must clearly depict the invention. This includes references in the drawings. It is unclear what feature is intended by the leader for feature 103. It is suggested that Applicant amend the drawing such that the leader is more clearly placed to particularly point out the flat surface. This could be closer to the leader for 101, or closer to the leader for 1 on the second view (which should be labelled 2a). 
Applicant’s arguments regarding the objection to the specification are not persuasive.  
While Applicant may act as their own lexicographer, insufficient notice has been provided to the reader that Applicant intends to change the definition of “release”. It is unclear how a valve seat can be “held” such that it may then be “released”.  Use of a substitute term such as “unblock” is suggested.
While it is true that laminar thermal transmission is known within the art of heat transfer, this refers to fluid flow. Applicant is invited to provide examples of laminar heat transfer within solids comparable to the invention that do not involve laminae.
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to because the leader for feature 103 appears to point to a plug structure instead of the claimed flat structure that bears directly on the hydraulic block.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites that the valve is configured to block and release the valve seat.
The disclosure is objected to because of the following informalities: 
Laminar thermal transmission is mentioned without any further discussion of what is intended. A person of ordinary skill would not understand how to make such a device when reading the description or claims using generally accepted definitions within the field of art.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 9 and 15 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 at line 7 recites that the valve seat is released. It is unclear how such an action would be effected. Verbiage such as “pushed into the valve seat” and “lifted out of the valve seat”, as employed in the instant description, is suggested.

Claim 5 cites “laminar thermal transmission”. It is unclear what thin, flat plates or sections (laminae) are intended, or even how thermal transmission would take place in such a form. It is believed that Applicant may be attempting to equate thermal conduction to fluid flow. For the purpose of examination, the claim will be read as requiring thermal transmission between two surfaces.

 Claims 2-4, 6-9 and 15-17 are rejected as depending from indefinite claims.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 7, 9 and 15 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alaze (DE 102013219041 A1, cited by Applicant) in view of Stahr et al (DE 102017208939 A1, Kurz et al (US 10787160 B2) used as translation).

Regarding Claim 1, Alaze (see Figure) teaches all of the claimed unit features for a brake system solenoid except a permanent magnet.
Stahr teaches (see Figure 4) a brake system solenoid with a perforation (at spring 16E) within a permanent magnet (18E) that necessarily or inherently assists displacement of the closing body (17.1E).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Alaze to include a permanent magnet such that the magnet would assist movement of the armature and such that the permanent magnet would hold the armature in the open position in order to yield the predictable result of providing improved control and positioning as taught by Stahr (see Kurz, col 2, ll 45-63).

The device of the combination further teaches a unit in which:

Regarding Claim 2, “the valve apparatus (Alaze, 1) is integrated at least partially into the hydraulic block (2).”

Regarding Claim 3, “the magnet assembly (Alaze, 16) is retained in the hydraulic block (2) by a direct connection (21).”

Regarding Claim 4, “the hydraulic cartridge (Alaze, at 4) is retained in the hydraulic block (2) by the magnet assembly (16).”

Regarding Claim 5 as best understood, “the magnet assembly (Alaze, 16) is integrated into the hydraulic block (2) in such a manner that a [thermal transmission] from the magnet assembly (16) to the hydraulic block (2) is enabled.”
Alaze teaches press fitting of components (see translation, page 3, paragraph 5, “For this purpose…”) and integration by caulking of the device (at 21) into the block, all of which enable thermal transmission. 

Regarding Claim 6, “the magnet assembly (Alaze, 16) bears substantially in a gap-free manner (see Fig) against the hydraulic block (2).”

Regarding Claims 7 and 17, “a thermal transition between the magnet assembly (Alaze, 16) and the hydraulic block (2) is formed by two defined (by the depicted hatching, as metals; see also MPEP §608.02(IX)), thermally conducting materials.”

Regarding Claim 9, “the valve apparatus (Alaze, 1) is configured as a premountable assembly (at least at 4, 8).”


Regarding Claim 15, “the valve apparatus (Alaze, 1) is fully integrated into the hydraulic block (2).”

Regarding Claim 16, “the magnet assembly (16) is retained in the hydraulic block (2) by caulking (2).”

Regarding Claims 18 and 19, Stahr does not teach a particular shape. However, absent some novel or unexpected result, a mere change of shape is not patentably distinct. See also In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, page 13, lines 25-28, Applicant has not disclosed any criticality for the claimed limitations.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alaze (DE 102013219041 A1, cited by Applicant) in view of Stahr et al (DE 102017208939 A1, Kurz et al (US 10787160 B2) used as translation), and further in view of Rabe et al (US 20130027833 A1).

Regarding Claim  8, Alaze as modified by Stahr does not teach optimizing thermal conductivity.
Rabe teaches (para [0043]) adding a thermal conductivity-optimizing medium between the magnet assembly (“excitation coil”) and a heat sink.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to improve the device of Alaze by adding a heat paste between the coil and a heat sink such as the hydraulic block in order to yield the predictable result of reducing losses and increasing efficiency as taught by Rabe, thus reducing energy costs. 

Claim(s) 10 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alaze (DE 102013219041 A1, cited by Applicant) in view of Stahr et al (DE 102017208939 A1, Kurz et al (US 10787160 B2) used as translation), and further in view of Broome (US 5443306 A).

Regarding Claim 10, Alaze (see Figure) teaches all of the claimed unit features for a brake system and solenoid except a permanent magnet or explicit teaching of a control unit.
Stahr teaches (see Figure 4) a brake system solenoid with a perforation (at spring 16E) within a permanent magnet (18E) that necessarily or inherently assists displacement of the closing body (17.1E).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Alaze to include a permanent magnet such that the magnet would assist movement of the armature and such that the permanent magnet would hold the armature in the open position in order to yield the predictable result of providing improved control and positioning as taught by Stahr (see Kurz, col 2, ll 45-63).
Broome (Fig 3) teaches a control unit (139) configured to control a magnet assembly (at 140).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Alaze in view of Stahr to include a control unit as taught by Broome in order to yield the predictable result of controlling the solenoid as required for its intended use within a braking system.

Alaze as modified further teaches a control unit in which:

Regarding Claim 11 as best understood, “the control unit (Broome, 139) is connected directly to the hydraulic block (120).”

Regarding Claim 12 as best understood, “a side of the control unit (Brooome, 139) which bears against the hydraulic block (120) is substantially flat.”
See Fig 3, where the control (139) is mounted to the planar side of the block (120).

Regarding Claims 13 and 14, the control unit (Broome, 139) includes no features or recesses to accommodate the magnet assembly (140).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753